Goldman, J. (dissenting).
The prevailing opinion fully sets forth the facts and the pertinent sections of the Code of Criminal Procedure. The entire court is in agreement that if the. irregularities of which relator complains are jurisdictional in nature the County Court properly sustained the writ.
It is conceded, and unequivocally demonstrated by the record, that except for the first sentence in section 433 there was a complete failure to comply with any of the requirements of sections 433 and 451 of the Code of Criminal Procedure. Furthermore, the trial court failed to charge the jury that their verdict had to be unanimous. The point at which we differ with the majority is in the determination of whether there was a final judgment of the court because of the omission to comply with the mandatory requirements of the relevant sections. We firmly believe that the failure to follow the statutes is a defect of substance and not a mere procedural irregularity.
Certainly no time in the trial of a criminal action is more critical and vital than the moment when the defendant rises to hear the jury’s determination of his innocence or guilt. Absent the first requirement of section 433, that “ Their names must then be called ” by what power, short of clairvoyance, can one be certain that there were 12 persons in the jury box or that the same 12 persons who were sworn as jurors returned the verdict? Add to this deficiency the uncontroverted fact that the clerk did not ‘‘ immediately record it in full upon the minutes, and must read it to the jury and inquire of them whether it is their verdict ” and we have a noncompliance so fundamental and basic that it compels us to conclude that the sum total of the defects deprived relator of his constitutional rights and were, therefore, jurisdictional in nature.
We believe that our Associate Justice Kimball succinctly and clearly demonstrated the incompleteness of the verdict in his learned opinion in People v. Light (285 App. Div. 496) and particularly in the following language at page 498: “ By virtue of this section, it is very plain that a verdict is not complete until the provisions of the section have been complied with. It is equally plain and evident by the record of the clerk’s minutes and that of the stenographic minutes, that no compliance was had of the provisions of the statute, The purpose of the see*666tion was to ensure that the verdict as announced by the foreman was not solely the verdict of the foreman but the verdict of all the other eleven jurors and, so as to leave no doubt, it was requisite that the clerk read back the verdict as recorded and make inquiry of all the jurors as to whether or not the verdict, as the court had it recorded, was their verdict.” The cogent reasoning of that opinion leaves us no alternative but to agree with the conclusion therein expressed that ‘‘ We think the verdict here was incomplete, and, of course, an incomplete verdict would be no verdict ”, (P. 498.)
Having determined that the relator is being held by a defective judgment, which as we have indicated goes to the very core of the matter, we believe he was entitled to test the validity of his imprisonment in habeas corpus. In our opinion the County Court properly sustained the writ. We, therefore, vote for affirmance of the direction that the relator be remanded to the custody of the authorities of Erie County.
All concur, except Vaughan and Goldman, JJ., who dissent and vote for affirmance, in an opinion by Goldman, J., in which Vaughan, J., concurs. Present — McCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.
Order reversed on the law, writ dismissed, and relator remanded to the custody of the Warden of Attica Prison.